DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-6 and 8-13 are currently amended. Claims 1 and 8 are currently amended. Claims 7 and 14-16 are canceled. 
Applicant’s amendments to the claims & specification has been entered and will overcome each and every objection & 103 rejection previously set forth in the Non-Final Office Action mailed 10/28/2021. 

Allowable Subject Matter
Claims 1-6 and 8-13 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner' s statement of reasons for allowance: The prior art PEDDADA et al. (US Pub No. 2017/0083718) discloses securing data and include a processor, and one or more stored sequences of instructions which, when executed by the processor, cause the processor to set a data download threshold, encrypt data to be downloaded by a user based on detecting size of the data violating the download threshold such that the user receives encrypted downloaded data, and manage a decryption key used to decrypt the encrypted downloaded data. The decryption key may be deconstructed into “N” key fragments  Sierra et al. (US Patent No. 11,057,210) discloses user device can segment a secret (e.g., a data recovery key) into a master segment and a shared segment such that possession of both segments is necessary and sufficient to reconstruct the secret.  The user device can provide the master segment to a server system.  The user device can further segment the shared segment to generate a set of M shares such that any subset of the shares that includes at least a threshold number t of the shares can be used to reconstruct the shared segment, while fewer than t shares provide no information about the shared segment.  The M shares can be distributed to shareholder devices.  To reconstruct the secret, a recovery device can obtain the master segment and at least t of the M shares, then reconstruct the secret (Sierra, Abstract), Kurn et al. (US Pub No. 2002/0071560) disclose a central autonomous process, called the Key Repository process, which is tasked with many functions, including controlling and limiting the distribution of the relevant sensitive information, authenticating operators and policy owners, and performing key renewal operations.  The Key Repository process is initiated by multiple acts of human intervention, in combination, thus allowing for the shared responsibility of ownership.  Once the Key Repository process is initiated and configured, it enforces the policy decisions of the enterprise (Kurn, Abstract), Saad et al. (US Patent No. 11,082,220) discloses securing recovery information that is distributed amongst multiple cloud-based systems. Encrypted recovery data may be stored on at least one cloud-based system. To decrypt the recovery data, coordination between multiple cloud-based systems may be required to obtain the encryption key. Accordingly, a production system does not have to perform key management. Therefore, even if the production system is compromised by a Saad, Abstract), and LAW et al. (US Pub No. 2022/0014367) discloses a distributed computing system is used to form a login network to perform an action for a user, using private data. The login network executes the verification using blockchain computing architecture, which is decentralized. The private data is stored on the blockchain in an obfuscated form. In order to compute the private data from the obfuscated form, multiple distributed private key shares are required to generate multiple decryption shares, which are combined to compute a One Time Pad (OTP). In turn, the OTP is used to obtain the private data from the obfuscated form. (LAW, Abstract), however, the prior art taken alone or in combination does not teach or suggest “identifying a plurality of mandatory organization users; identifying a predetermined mandatory fragment threshold; determining whether the plurality of identification key fragments contains one or more mandatory identification key fragments; determining whether the one or more mandatory identification key fragments meets or exceeds the predetermined mandatory identification key fragment threshold, wherein authorizing the data request is further based on meeting or exceeding the predetermined mandatory fragment threshold”(as recited in claims 1 & 8), in combination with the rest of the claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHAQUEAL D WADE-WRIGHT/             Examiner, Art Unit 2437